

116 HR 2497 IH: Tribal Adoption Parity Act
U.S. House of Representatives
2019-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2497IN THE HOUSE OF REPRESENTATIVESMay 2, 2019Mr. Kilmer (for himself, Mr. Young, and Mr. Kind) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to recognize Indian tribal governments for purposes of
			 determining under the adoption credit whether a child has special needs.
	
 1.Short titleThis Act may be cited as the Tribal Adoption Parity Act. 2.Recognizing Indian tribal governments for purposes of determining under the adoption credit whether child has special needs (a)In generalSection 23(d)(3) of the Internal Revenue Code of 1986 (defining child with special needs) is amended—
 (1)in subparagraph (A), by inserting or Indian tribal government after a State; and (2)in subparagraph (B), by inserting or Indian tribal government after such State.
 (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			